Citation Nr: 0208279	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  97-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation for lumbosacral strain with 
degenerative disc disease in excess of 40 percent. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from August 1955 to August 1961 and service in 
the United States Army from August 1961 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 1998 the Board remanded this case for 
further development.  The veteran was afforded orthopedic and 
neurological examinations, the latter performed by a board-
certified physician who explained why he concluded that there 
was no relationship between the lumbosacral strain and disc 
disease.  In any event, the service connection was granted 
for degenerative disc disease, and an increased rating to 40 
percent was assigned for the back disability from May 17, 
1996, date of claim for increase.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran's neurological symptomatology involving the 
lower limbs is shown by the medical evidence to be more 
likely than not caused by diabetes rather than due to his 
service connected lumbosacral strain with degenerative disc 
disease.

3.  The lumbosacral strain with degenerative disc disease is 
no more than severe presenting as recurring attacks with 
intermittent relief.  There probative evidence shows no 
muscle atrophy, muscle spasm, or neuopathy/radiculopathy due 
to disc disease.  



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.71a Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, the Board notes that during service the 
veteran injured his back on a jump in February 1963, when he 
fell on "his butt."  He was treated in June 1964 for 
complaints of a backache, and recurrent backache was noted on 
a reenlistment physical dated the same month.  Elsewhere in 
the service records complaints of low back pain were 
recorded.  At the May 1975 service discharge examination, the 
examining physician noted intermittent back pain in the 
summary of defects, with normal findings noted on physical 
examination of the spine.  

According to a January 1979 statement from C. Thompson, M.D., 
the veteran was seen on September 15, 1975, subsequent to a 
back or right hip injury sustained "at work."  The 
diagnosis was acute lumbar strain.  A week later, the veteran 
was noted to be feeling better and able to return "to 
work."  It appears that the veteran was working security at 
a resort hotel at the time; however, according to his DD Form 
214 he was still on active duty until October 1975.  At the 
time of VA examination in March 1979, x-rays revealed a 
narrowing of the lumbar disc spaces at L5 to S1.  The x-ray 
report reflects a history of a back injury as a child.  The 
clinical diagnosis was degenerative disease of the 
lumbosacral spine.  By rating decision dated in June 1979, 
service connection for chronic lumbosacral strain was granted 
and a 10 percent evaluation was assigned.  The veteran did 
not perfect an appeal of this decision.  

Private treatment records from the 1980's reflect treatment 
for cervical spine problems and obesity.  VA treatment 
records from 1992 to 1995 reflect treatment for diabetes and 
obesity.  The veteran began to seek treatment for complaints 
of low back pain beginning around February 1995, when he 
presented at the VA medical center with complaints of his 
back pain being worse.  He was also seen in the same month 
for complaints of diabetic neuropathy.  X-rays from February 
1995 revealed severe facet sclerosis at L4-5 and L5-S1 with 
associated mild anterololisthesis of L4 on L5 and L5 on S1.  
In March 1995 he was referred to a neurosurgical consult for 
advanced lumbosacral degenerative spine disease.  CT findings 
from March 1995 revealed findings of a predominantly left 
bulging/herniation of the L3-4 disc with more broad 
herniation of the L4-5 and L5-S1 discs and first degree 
spondylolisthesis and advanced osteoarthritic changes.  MRI 
findings from April 1995 note degenerative disc disease at 
multiple levels.  There was no discrete herniation evident on 
this study, but there was spinal stenosis at L4-5 on the 
basis of degenerative disc disease.  In a May 1995 
neurosurgical visit, the veteran was noted to have complaints 
of numbness of the feet and hands for years.  An undated 
treatment record reflects an impression of chronic low back 
pain and questionable right sciatica, along with ulnar 
neuropathy and diabetic neuropathy.  

The veteran appeared at a VA examination in September 1995.  
Objective findings revealed the veteran to be obese and to 
waddle a bit when walking.  His posture was very poor, with a 
5-degree incline forward at the hips.  He indicated this was 
comfortable for him.  He was able to stand straight, although 
this slightly flattened the lumbar area.  He had tenderness 
in the right sacroiliac notch on standing, but none on 
palpation or elsewhere in the lumbar spine area.  His range 
of motion was 80 degrees forward flexion with slight right 
sacroiliac pain.  Backward extension was 5 degrees with 
moderate right sacroiliac pain.  Rotation was 30 degrees in 
both direction, left flexion was 25 degrees and right flexion 
was 30 degrees, with no pain other than slight tension  He 
had negative straight leg raise to 80 degrees on the left and 
70 degrees on the right.  No spasm or radiculopathy occurred 
in any of the ranges of motion or straight leg testing.  
Patellar reflexes were active and equal bilaterally; Achilles 
and plantar reflexes were reduced but equal.  There was no 
evidence of sensory loss in either lower extremity.  There 
was a positive Genstrun's test for chronic sacroiliac strain.  

Subjective complaints in the September 1995 examination were 
notably of the low back pain having become more persistent in 
the past five or six months ranging from dull to sharp, with 
occasional shocking sensation down the right leg.  There was 
no residual leg pain; pain was mostly in the right sacroiliac 
and right hip area.  The veteran described his legs and feet 
tingling from time to time.  This phenomenon appeared to be 
attributed by the examiner to the history of the veteran 
being diabetic since 1981 and insulin dependent for the past 
two years.  He was said to limp even when his back did not 
hurt.  The MRI results from April 1995 were reviewed.  The 
diagnosis was degenerative disc disease at L3 through L5 and 
at L5-S1 with diffused disc bulging at all three levels 
without nerve root impingement.  Also diagnosed was spinal 
stenosis, at L4-5 secondary to disc disease.  The examiner 
could find no evidence of nerve root impingement, as revealed 
in radiculopathy or sensory loss on this examination.  The 
veteran's diagnosis of insulin dependent diabetes was 
described as a likely cause of some of the intermittent 
symptoms manifested in his lower extremities, although it was 
also possible that some of the diffused lower limb symptoms 
might be secondary to L4-5 spinal stenosis.  It was noted 
that was definitely no evidence in the lumbar spine of nerve 
root impingement other than just chronic disc disease without 
radiculopathy.  At the time of the examination, the veteran's 
low back was described as mildly to moderately reducing his 
functional capacity.

The veteran appeared at a VA examination in June 1996.  
Medical records were reviewed.  He was noted to be retired 
from work due to diabetic retinopathy.  He had no history of 
back surgery and took Ibuprofen for his low back pain.  
Objective findings revealed him to be obese and walk with a 
wide based gait.  He had poor posture standing with 10 
degrees lumbar flexion.  He was too unsteady to perform 
tandem gait, and on Romberg testing he could stand with his 
eyes open but began to fall upon closing his eyes.  Deep 
tendon reflexes were 1+ at the knees and absent at the 
ankles.  There was decreased sensation to pinprick at the 
mid-lower legs.  Testing of hip strength flexors was normal, 
but testing the right side caused low back pain.  Strength 
testing elsewhere in the lower extremities was normal.  There 
was no lumbosacral tenderness.  Straight leg raising was 80 
degrees bilaterally with slight back pain but no radicular 
pain.  Range of motion was 65 degrees forward flexion; 5 
degrees backwards extension; 20 degrees rotation in both 
directions; 10 degrees flexion in both directions.  He could 
stand on his toes and heels with support.  He was unable to 
squat down due to an inability to get back up.  He was able 
to transfer to the examination table by himself but 
complained of back pain lying down.   Subjective complaints 
consisted of his back pain worsening if he stood to wash the 
dishes or walk a half hour, and being relieved somewhat by 
rest.  He described the pain as a dull ache that sometimes 
radiates down the right leg and feet and complained of 
numbness in both feet.  He claimed the pain had worsened over 
the past year.  The diagnoses rendered were chronic low back 
pain, since 1961 with right sided sciatica and degenerative 
disc disease, lumbar spine, at multiple levels with spinal 
stenosis at L4-5 but without nerve root impingement on most 
recent MRI scan of April 1995.  Also diagnosed was diabetic 
neuropathy, which was described as the most likely cause for 
numbness in the feet.  The examiner believed the veteran's 
condition to be similar to that on his last VA examination in 
September 1995.

VA outpatient treatment records from 1996 to 1997 primarily 
concern treatment for diabetic symptoms, including 
neurological manifestations of the disease.  A June 1996 
mental health clinic medical support group record reveals 
that the veteran had problems with chronic pain.  Reportedly, 
he was only able to do one thing at a time, such as shower, 
and then needed to rest due to the pain.  An August 1996 
mental health record notes problems with diabetes related 
fatigue and chronic electrical pain extending down the left 
side and down his arms and legs.  This record also reflects 
separate complaints of back pain.   

At a hearing held before a hearing officer at the RO in July 
1997, the veteran testified that his low back symptoms 
consisted of constant pain that sometimes shifted from one 
side to the other or spread to the entire back.  Transcript 
at 3-4.  He testified that the pain would spread to his legs, 
which sometimes gave out.  Transcript at 4.  

The veteran presented for a VA orthopedic examination in 
September 1997.  The examination report includes a detailed 
history of the veteran's medical problems, including his 
diabetes mellitus with a history of diabetic neuropathy.  
Objective findings revealed him to be obese and to have 
noticeable discomfort when arising from a seated position.  
He was unable to perform tandem gait and walked with a wide 
based gait with his forefeet abducted.  He could not stand 
completely erect, and his back was bent in a slightly flexed 
position.  There was an exaggerated thoracic kyphosis and 
lumbar lordosis.  The lumbar area was slightly flattened.  
There was no atrophy of the paraspinal muscle in the lumbar 
area and no tenderness of the paraspinal or spinous process 
in the lumbar region.  On range of motion he had 60 degrees 
flexion with subjective complaints of pain, but no muscle 
spasm or radiculopathy.  Backward extension was 5 degrees 
with complaints of pain.  Lateral motion was 5 degrees to the 
left and right, left rotation was 20 degrees and right 
rotation was 15 degrees with subjective complaints of pain in 
the low back on all these movements.  

The examiner reported that neurological examination revealed 
2+ patellar reflexes. There were decreased vibratory 
sensation in the feet and good vibratory sensation in the 
ankles.  Sensation to pinprick and light touch was noted to 
be decreased from the feet to the ankles and plantar reflexes 
could not be elicited bilaterally.  Straight leg raising was 
to 80 degrees bilaterally with slight low back pain but 
without evidence of radiculopathy.  The diagnoses were 
chronic low back pain; mild spondylosisthesis L4-5 and L5-S1; 
degenerative disc disease of the lumbar spine between L3-4, 
L4-5 and L5-S1; and lumbar stenosis at L4-5 with no evidence 
of nerve root impingement or radiculopathy per examination 
and per MRI report of April 1995.  Also diagnosed was chronic 
lower extremity numbness, probably secondary to diabetic 
peripheral neuropathy.  The examiner recommended a more 
extensive neurological examination by a neurologist to more 
fully assess the etiology of the veteran's decreased lower 
extremity changes, which the examiner noted might be due to 
diabetic neuropathy and the lumbosacral spinal condition.  

In December 1997 the veteran underwent a VA peripheral nerves 
examination.  Clinical examination revealed full range of 
motion of all joints, with the exception of limited bending 
at the waist.  At the waist, he could bend slightly forward 
but not backwards without pain radiating to a low lumbar 
area.  There was no pain during muscle testing and slight 
coccygeal and lumbar spine tenderness to palpation.  There 
were no postural abnormalities or fixed deformities and his 
back musculature appeared normal.  Ankle jerks were noted to 
be zero and knee jerks 2+.  There was a finding of weakness 
of the extensor digitorum longus, which suggested L5 root 
dysfunction.  A review of the EMG findings from October 1995 
and an MRI report from October 1997 was done.  The October 
1997 MRI report was interpreted as showing spondylitic 
changes in L3 to S1 areas, anterior subluxation at L4, L5 
which resulted in moderate central canal stenosis and only 
mild bilateral foramina stenosis at L4-5, with none found at 
L5-S1.  

Subjective complaints were noted as marked pain across the 
back on the left and right, which could radiate to the hips 
and insteps.  The leg pain was said to cause the legs to give 
out.  The veteran reportedly could develop weakness after 
being on his feet for 30 minutes and a sense that his legs 
couldn't carry him.  Periods of flare-ups were said to occur 
with exertion.  He could walk short distances with marked 
pain.  He was said to be unable to perform activities of 
daily living during flare-ups, which were said to last less 
than 24 hours but sometimes up to two weeks.  The diagnosis 
pertaining to the lumbar spine region was that there appeared 
to be a bilateral L5 radiculopathy on the basis of the 
clinical exam but that MRI showed only mild obstruction of 
the L5 neural foramina.   

VA treatment records dated in 1997 and 1998 primarily concern 
treatment for diabetic medical problems, including peripheral 
neuropathy.  Complaints of back problems are also shown on 
occasion in these records.  A November 1997 treatment note 
reflects a diagnosis of low back pain, among other problems, 
and notes that numbness of both feet could perhaps be related 
to low back pain.  A January 1998 neurology clinic treatment 
note reveals complaints of low back pain since service, with 
lower extremity pain, weakness and numbness.  Lumbosacral 
spondylolisthesis and diabetic neuropathy were noted, with no 
significant radicular symptoms.  

In November 1999, the veteran appeared at a VA fee basis 
orthopedic examination.  The examiner reviewed the claims 
file.  Lumbar spine range of motion was 10 degrees of active 
flexion and 12 degrees of passive flexion; minus 20 degrees 
of active and passive extension; 10 degrees of active and 
passive lateral bending in each direction; and 16 degrees 
active and 19 degrees passive rotation in each direction.  
Complaints of pain fatigue, weakness and lack of endurance 
were elicited on performing these ranges of motion.  There 
was no spasm.  A postural deformity consisting of a flexion 
deformity at the lumbosacral junction at 20 degrees was 
noted.  There was diffuse atrophy of the lower back 
musculature.  There was no asymmetry.  The veteran's gait was 
antalgic and he used a cane in his right hand.  He could not 
heel or toe walk.  Subjective complaints were of pain in the 
back at all times, which increased with activities such as 
standing and brushing his teeth.  The veteran claimed that 
when he finished showering he was ready to collapse with back 
pain.  The pain was said to radiate to the left hip and right 
leg on occasion.  The pain would also go down the right leg, 
but not as often.  He described the left leg as weak and that 
it would give out on him.  The diagnoses were lower back pain 
secondary to degenerative disc disease and lumbosacral 
flexion deformity.  The examiner opined that all of the 
veteran's lumbar symptomatology was attributed to lumbosacral 
strain, which is service connected, and that on examination 
he did not find any symptomatology associated with unrelated 
disorders such as diabetic neuropathy.  X-rays of the spine 
taken in November 1999 were not noted to show any findings 
specific to the lumbosacral spine.   

In November 1999, the veteran underwent a VA fee basis 
neurological examination, by a board-certified neurologist.  
The claims file was reviewed and the history of back problems 
dating back to service was discussed.  On physical 
examination, the veteran was noted to be an obese man.  
Fundoscopic examination revealed him to have severe diabetic 
retinopathy bilaterally.  Motor examination revealed diffuse 
breakaway weakness in the lower extremities in the 
quadriceps, tibialis and hamstrings.  Iliopsoas strength 
testing was also remarkable for breakaway weakness.  
Sensation was subjectively decreased to temperature and 
vibration distally in the lower extremities.  The veteran's 
gait was described as broad based, staggering and fairly 
dramatic.  Reflexes were 1+ and symmetrical throughout, with 
the exception of ankle reflexes, which were absent.  Mild 
intrinsic foot muscle wasting and intrinsic hand muscle 
wasting were also seen.  There was no evidence of spinal cord 
disease or injury.  The examiner could find no evidence of 
trauma to the nerve roots or motor impairment other than a 
peripheral neuropathy on a diabetic basis.  There was no 
specific major nerve involved.  There was evidence of a 
diffuse polyneuropathy described as most likely secondary to 
diabetes.  There was no paralysis, neuritis or neuralgia.  
Muscle wasting and atrophy of hand and foot muscles were 
attributed to nerve damage from diabetes.  The veteran 
described involvement in his left hip.  On range of motion of 
the hip the veteran was described as exerting submaximal 
effort throughout the hip movements.  Lumbar range of motion 
was measured using a dual electric inclinometer and showed 38 
degrees flexion, 8 degrees extension, 15 degrees left lateral 
flexion and 10 degrees right lateral flexion.  The examiner 
noted that range of motion examination was accompanied by 
dramatic gestures by back and forth titubation of the lumbar 
spine in each plane of motion.  

Subjectively, the veteran described his lumbar spine flare-
ups as occurring once every ten days, and being alleviated 
only by lying on the floor.  The pain was said to last from a 
few hours to the whole day.  He also described episodes of 
thoracic spine pain every 2 or 3 months.  He reported pain, 
weakness, fatigue and functional loss, such as difficulty 
walking.  He also reported having difficulty climbing steps.  
He indicated that he had received no treatment other than 
pain medications.  He reported paresthesias of the lower 
limbs as well as numbness and pain in the limbs.  The 
peripheral nerves were described as affected in a diffuse 
manner secondary to diabetes, with no other nerve 
involvement.  EMG/NCV test results were interpreted as 
showing unobtainable nerve conduction responses for all motor 
and sensory nerves tested, consistent with a severe 
neuropathy.  Lumbar paraspinal muscles were normal, with no 
indication of a coexisting lumbosacral radiculopathy, 
although this could not be definitively excluded.  


The diagnoses reflected in the November 1999 VA examination 
report are diabetic neuropathy and history of back injury.  
The examiner noted that there was no objective evidence of 
lumbar radiculopathy or nerve impairment directly from the 
spine.  The examiner commented that the veteran had severe 
diabetic neuropathy affecting the lower extremity nerves, 
accompanied by subnormal amplitudes in nerves tested as well 
as diffuse denervation in the lower extremities.  It was 
noted that this was not due to lumbar radiculopathy or any 
previous lumbar injury.  The examiner further stated that the 
symptomatology of the diabetic neuropathy was severe numbness 
and burning sensation of the lower extremities and was not 
related to the original lumbosacral strain.  The examiner 
remarked that the cogwheel pattern of muscle strength testing 
seen in the lower extremities and also seen on lumbar range 
of motion testing suggested symptom magnification.  The 
veteran's broad-based staggering dramatic gait was also 
described as suggestive of symptom magnification.  The 
examiner commented that it was less likely than not that the 
veteran's degenerative disc disease was related to his period 
of military service including lumbosacral strain and that it 
was less likely than not that the disc disease was aggravated 
by the lumbosacral strain, further noting that the veteran's 
current symptoms of back pain were unlikely to be related to 
the original lumbar strain injury.   

Pertinent Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the 


record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292, which provides a maximum 40 percent 
evaluation for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Intervertebral disc syndrome is rated under Diagnostic Code 
5293.  Under that code, a 40 percent evaluation is applied 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a. 
Diagnostic Code 5293.

Diagnostic Code 5295 provides a maximum 40 percent evaluation 
for severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, and multiple involvements of the lumbar 
vertebrae are considered groups of minor joints, ratable on a 
parity with major joints. 38 C.F.R. § 4.45.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. § 
5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  In this case, the veteran was provided with a copy of 
the rating decision on appeal explaining the RO's decisions 
in his claim and statement of the case and supplemental 
statements of the case containing the relevant laws and 
regulations.  He was provided with VA orthopedic and 
neurological examinations assess his back disability and 
address the symptomatology attributable to the lumbar spine.  
All VA and private medical records described by the veteran 
have been obtained and he has not alleged the existence of 
records that have not been associated with the claims file.  
Thus, VA's duty to notify and assist the veteran has been 
satisfied and there is sufficient evidence of record to 
decide the claim.  Accordingly, the Board may proceed without 
prejudice to the veteran.   Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran has contended that his lumbar spine disability is 
more severe than contemplated by the current 40 percent 
evaluation.  In that regard, the Board notes that the veteran 
is already in receipt of the maximum available percentage 
rating provided under diagnostic codes pertinent to 
limitation of lumbar motion and lumbosacral strain.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2000).  His 
representative has asserted in  that consideration of 
Diagnostic Code 5286 should be made in this instance.  
However Diagnostic Code 5286 pertains to ankylosis of the 
spine.   There is no medical evidence of record to indicate 
that the veteran's spine is ankylosed nor has the veteran or 
his representative alleged that evidence showing such 
disability exists.  Also, there is also no evidence of 
fracture so there is no basis for rating the disability under 
Code 5285 (2001) governing spinal fractures.  

The remaining Diagnostic Code for consideration in this 
matter is Diagnostic Code 5293.  As noted above, this code 
provides a 60 percent evaluation for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

In this case, the evidence reveals the veteran to have 
neurological manifestations that involve the lower 
extremities such as sensory deficiencies and complaints of 
numbness and tingling of the lower extremities.  However, in 
addition to his back disability, the veteran has insulin 
dependent diabetes.  There is conflicting evidence as to 
whether the neurological symptoms shown in the medical 
records and VA examination reports are the result of diabetic 
neuropathy or caused by the lumbar disc disease.  

On one hand, the September 1995 VA examiner attributed the 
veteran's diffused limb symptoms to his diabetes, while 
noting the possibility that some of the symptoms might be 
secondary to L4-5 spinal stenosis.  The report of the 
December 1997 VA neurological evaluation reflects weakness of 
the extensor digitorum longus, which was suggestive of L5 
root dysfunction.  Although the examiner felt that there 
appeared to be L5 radiculopathy based on the clinical 
examination, MRI findings only showed a mild obstruction at 
the L5 neural foramina.  A VA treatment record dated in 
November 1997 also speculated that numbness of the feet could 
perhaps be related to the lumbar spine pathology.  Finally, 
the November 1999 orthopedic examination provided the 
strongest evidence that the veteran's neurological symptoms 
were due to his lumbar spine rather than diabetes.  The 
examiner in November 1999 stated that the veteran's lumbar 
symptomatology, which was said to include radiation down the 
lower extremities, was due to his service connected lumbar 
spine disability and not attributable to any diabetic 
neuropathy.  In fact, that examiner was unable to find 
evidence of diabetic neuropathy.  

This evidence is, however, outweighed by the evidence that 
attributes the symptoms to the veteran's severe diabetes.  
The VA treatment records from 1995 through 1998 show 
extensive treatment for diabetic related problems, including 
diabetic neuropathy.  As noted above, the September 1995 VA 
examiner merely indicated that it was possible that the 
neurological symptomatology in the lower limbs could be due 
to the L4-5 stenosis, but stated that the likely cause was 
diabetic neuropathy.  This examiner noted that there was no 
evidence of nerve root impingement other than chronic disc 
disease without radiculopathy.  The June 1996 examiner also 
noted the lack of nerve root impingement at L4-5 and 
specifically noted diabetic neuropathy as the most likely 
cause of numbness in the veteran's feet.  The orthopedic 
examiner in September 1997 likewise attributed the veteran's 
chronic lower extremity numbness to diabetic neuropathy, and 
noted the lack of radiculopathy or nerve root impingement per 
examination and MRI report.  

The most probative evidence as to the etiology of lower 
extremity neurological manifestations is found in the 
November 1999 VA fee basis neurological examination report.  
The board certified examiner reviewed the veteran's medical 
history, examined the veteran, and interpreted EMG/NCV test 
results, determining that the veteran had a severe neuropathy 
secondary to diabetes that was affecting the lower extremity 
nerves.  This examiner also determined that the veteran's 
lumbar paraspinal muscles were normal, with no objective 
evidence of lumbar radiculopathy or nerve impairment directly 
from the spine.  The Board finds this evidence by an 
appropriate specialist to be more probative than the 
conflicting opinion by an the doctor who performed the 
November 1999 orthopedic examination, inasmuch as neuropathy 
is within the particular expertise of a neurologist.  

The veteran has testified and claimed that his back 
disability includes lower extremity involvement, but, as a 
lay person, he is competent to testify only as to observable 
symptoms and not competent to offer an opinion that requires 
medical knowledge or expertise.   See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Thus, the evidence does not show that the veteran has 
persistent manifestations of disc disease such as 
demonstrable muscle spasm or symptoms compatible with sciatic 
neuropathy, with only little intermittent relief.  Although 
the veteran's ankle jerks have been absent on examination, it 
notably affects both ankles and has not been attributed to 
disc disease.  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of the diseased disc, as contemplated by the criteria 
for a 60 percent evaluation under Diagnostic Code 5293.  The 
evidence also does not show that the veteran's lumbar spine 
disability is of "pronounced" degree.  Repeated VA 
examinations from 1995 through 1999 found no evidence of 
lumbar spasm or radiculopathy.  The bulk of numerous VA 
medical records concern treatment for problems unrelated to 
the lumbar spine, such those stemming from diabetes, and only 
sporadically make reference to lumbar spine problems.  
Although the treatment records reflect that the veteran was 
receiving mental health treatment in the summer of 1996 for 
chronic pain, an August 1996 mental health record reflects 
pain problems related to diabetes in addition to back pain.  

Finally, the evidence from the November 1999 VA neurological 
examination further indicates that the veteran's lumbar spine 
condition is not of a pronounced degree as contemplated by 
the criteria for a higher evaluation.  In that regard, the 
examiner noted that the veteran appeared to be exhibiting 
symptom magnification at certain points during the 
examination, specifically in respect to gait, exerting less 
than optimal effort, exhiting dramatic gestures on range of 
motion testing, and by in the cogwheel pattern of muscle 
strength testing.  

In sum, the evidence reflects that the veteran has no more 
than a severe lumbar spine disability, which is manifested by 
pain, weakness and limitation of motion, as contemplated by 
the 40 percent evaluation currently in effect.  However, for 
the above stated reasons the competent and probative evidence 
does not reflect that the back disability more closely 
resembles the criteria for a 60 percent evaluation under Code 
5293.  

The Board has also considered the veteran's disability in 
light of the Court's decision in Bierman v. Brown, 6 Vet. 
App. 125 (1994).  Absent clinical evidence of existing 
neurologic symptoms resulting in additional disability such 
as a foot drop, however, a separate rating under a neurologic 
diagnostic code is not for application.  In this case the 
existing neurologic symptoms are shown by the bulk of the 
medical evidence to be unrelated to the service connected 
lumbar spine disability.  


Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's service-connected 
skin or back disorders.  The evidence fails to show that any 
of these disorders has caused marked interference with 
employment, or that has required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards. 38 C.F.R. § 3.321 (2001).  In fact, 
there is neither claimed nor shown that since his separation 
from service the veteran has been hospitalized for his back 
condition and although he has reported being seen at a 
hospital for his back, it appears to have been as an 
outpatient.  There is nothing in this case to suggest that 
his lumbar spine disabilities present an unusual disability 
picture so as to warrant consideration under 38 C.F.R. § 
3.321(b)(1).  


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
with degenerative disc disease is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

